Case 2:20-cv-05530-DMG-AGR Document 15-1 Filed 06/25/20 Page 1 of 3 Page ID #:107




                 Exhibit 1
Case 2:20-cv-05530-DMG-AGR Document 15-1 Filed 06/25/20 Page 2 of 3 Page ID #:108




   From: Dripstone <support@dripstonellc.com>
   Date: Thu, May 21, 2020 at 11:36 PM
   Subject: Dripstone - Order 2374
   To:     @myprogressivevet.com>




   Thank you for your interest in Dripstone products. Your order has been received and will be processed once
   payment has been confirmed.


   To view your order click on the link below:


   https://www.dripstonellc.com/index.php?route=account/order/info&order id=2374


    Order Details



    Order ID: 2374                                                E-mail: @myprogressivevet.com
    Order Date: 05/21/2020                                        Telephone:
    Payment Method: Credit or Debit Card                          IP Address:
    Shipping Method: Free Shipping                                Order Status: Processing



    Payment Address                                            Shipping Address



    Jennifer Shagensky                                         Jennifer Shagensky



    Product                                                               Model        Quantity     Price       Total



    FDA approved BYD KN95 Particulate Respirator Face Mask (10 pieces)    BYD-DG3101         1    $49.99    $49.99



                                                                                               Sub-Total:   $49.99



                                                                                           Free Shipping:       $0.00




                                                                                                  Exhibit 1, Page 2
Case 2:20-cv-05530-DMG-AGR Document 15-1 Filed 06/25/20 Page 3 of 3 Page ID #:109


                                                                  Total:   $49.99




   Please reply to this e-mail if you have any questions.




                                                                 Exhibit 1, Page 3
